           Case 2:20-cv-02215-APG-VCF Document 3 Filed 12/10/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 LOVE COOPER AND CHARISSE                                Case No.: 2:20-cv-02215-APG-VCF
   COOPER,
 4                                                               Order Remanding Case
        Plaintiffs
 5
   v.
 6
   STATE OF NEVADA,
 7
        Defendant
 8

 9         Plaintiffs Love Cooper and Charisse Cooper removed this action from Nevada Justice

10 Court, but the underlying case is a criminal complaint for misdemeanors. ECF No. 1-1 at 3-6.

11 The plaintiffs do not identify a basis for removal of a criminal complaint from state court to

12 federal court.

13         I THEREFORE ORDER that the case is remanded to the state court from which it was

14 removed for all further proceedings. The clerk of the court is instructed to close this case.

15         DATED this 10th day of December, 2020.

16

17
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
